ON APPLICATION FOR REHEARING
En Banc
PER CURIAM.
In assignment of error #3 of its application for rehearing, the plaintiff pipeline company points out that we made an error in calculating the severance damages to the agricultural property. In our original opinion we find the agricultural property has suffered severance damage. To compute the amount of this damage, we used as a basis the sum of $20,200 estimated by Guidry and Babineaux as the severance damage to both the homesite and agricultural properties. We deducted from this certain amounts which we found could not be allowed.
The error in this method of computation is that the Guidry-Babineaux appraisal of severance damages is broken down by them as follows:
Rural homesites $10,074.00
Agricultural land 10,103.00
Rounded to a total of $20,200.00
The district court and this court disagreed with the amount of severance damage estimated by Guidry and Babineaux as to the rural homesites. We allowed only $4,107.66, thus rejecting the sum of $5,-966.34 included in that portion of the appraisal. The reason this amount of severance damage was rejected as to the rural homesites was because the trial court and this court held that the depth employed by these appraisers, in computing the land suited for homesites, was excessive. The following is a table of the depths:

Included m Depth Depth Appraisal Accepted Rejected

900 250 650
500 250 250
Of course, the rejected depth would be included in the agricultural property with a value of $675 per acre, rather than $1600 per acre. Using the 500 foot width and the *103total rejected depth of 900 feet, gives 10.33 acres more in agricultural property. At $675 per acre fee value, subject to 40% severance damages, according to the Gui-dry-Babineaux appraisal, this gives an addition of $2,708.91 to the agricultural severance damage.
The correct computation is thus:
$12,811.91 Total adjusted agricultural severance
- 4,000.00 Paid by compromise
- 5,000.00 Speculative use
$ 3,811.91 Severance allowable agricultural property for
For the reasons assigned, our original opinion is amended to reduce the award for severance damages to the agricultural property from the sum of $7,092.34 to the sum of $3,811.91. This reduces the total award in our decree from the sum of $14,-355.18 to the sum of $11,074.75.
Otherwise than as herein amended, our original decision remains the same.
Subject to the changes made by this Per Curiam decision, plaintiff’s application for a rehearing is denied.
HOOD, J., feels that a rehearing should be granted, being of the opinion that the judgment of the trial court is correct.